Citation Nr: 1442506	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right thumb and index finger flexor tendon injury.  

5.  Entitlement to service connection for a groin disorder.  

6.  Entitlement to service connection for a cervical spine disorder. 

7.  Entitlement to service connection for a lumbar spine disorder.  

8.  Entitlement to service connection for a right elbow disorder. 

9.  Entitlement to service connection for a left wrist disorder. 

10.  Entitlement to service connection for a right wrist disorder. 

11.  Entitlement to service connection for a left hand disorder.  

12.  Entitlement to service connection for a sinus disorder.  

13.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder and posttraumatic stress disorder (PTSD).  

14.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


In this decision, the Board reopens the claim for service connection for headaches and a left ankle condition.  The remaining issues, to include service connection for headaches and a left ankle condition on the merits, are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

1.  The RO denied the Veteran's claim for service connection for headaches and a left ankle disability in a September 1998 rating decision; he filed a notice of disagreement with the decision, but did not perfect his appeal. 

2.  Evidence obtained since the September 1998 rating decision relates to an unestablished fact necessary to substantiate the claims.     


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied entitlement to service connection for headaches and a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for headaches and a left ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims for service connection for headaches and a left ankle disorder were previously denied in a September 1998 rating decision.  The Veteran failed to perfect an appeal concerning these issues and no new and material evidence was received within one year of the determination.  Accordingly, the September 1998 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the September 1998 determination, the evidence included the Veteran's service treatment records, the report of an April 1993 VA examination, and statements in support of his claims.  These records show that the Veteran      was diagnosed with recurrent frontal headaches of undetermined etiology, and a ligament strain of the left ankle.  The RO denied the Veteran's claims because there was no evidence the Veteran's headaches or left ankle ligament strain were incurred in or aggravated by his military service.  

In January 2010, the Veteran filed a petition to reopen these claims.  The Veteran asserts that his headaches stem from an incident where a softball teammate ran into him and that his ankle problems are from heavy lifting, wearing boots, sports, marching, etc.  VA treatment records dated from 2010 through August 2012 reflect complaints of headaches.  As noted above, the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Accordingly, the Board finds that new and material evidence has been submitted, and the claims for service connection for headaches and a left ankle condition are reopened.  


ORDER

New and material evidence having been received, the claim for service connection for headaches is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the service connection claim for a left ankle disorder is reopened, and to this extent only, the appeal is granted.


REMAND

As an initial matter, it appears that the Veteran has been receiving regular treatment at the VA Medical Center.  However, the most recent records associated with the claims file are dated in August 2012.  Therefore, updated VA treatment records should be obtained.

Concerning Veteran's claim for service connection for headaches, the Board finds that a VA examination is warranted, as there is a record of treatment for the collision between the Veteran and a softball teammate in service, and current complaints of headaches.

Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically, the Veteran's relevant VA treatment records dated since August 2012.  

2.  Schedule the Veteran for a VA headache examination to determine the nature of his current headaches and to obtain an opinion as to whether such is possibly related to service.  The claims file, to include electronic VA treatment records should be reviewed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's current headache disability is at least as likely as not (50 percent probability or greater) related to service, to include the incident where he collided with another softball player in March 1989.  In explaining the reasons for the conclusion reached, the examiner should also address the significance of the Veteran's report of headache onset in 1978 (prior to service) after falling onto a car bumper.  If the examiner concludes the Veteran suffered from a headache disorder that clearly existed prior to service, the examiner should opine whether that disorder was permanently worsened beyond natural progression during active service.  

The examiner should explain the reasoning for any opinion expressed. 

3.  After the above has been completed to the extent possible and any additional development deemed necessary has been completed, the claims should be readjudicated.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


